Citation Nr: 1417110	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  03-29 204A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for a right shoulder dislocation.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his fiancé


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel

INTRODUCTION

The Veteran had active service from July 1985 to April 1990.  The Veteran also served with the National Guard from April 1990 to June 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In September 2004, the Veteran and his fiancé testified at a Travel Board hearing before the undersigned; a copy of that transcript is of record. 

In December 2004, the Board reopened the previously denied claim of service connection for Lyme disease and remanded the issues of whether new and material evidence had been submitted to reopen a claim for Bell's palsy; entitlement to service connection for a psychiatric disorder and rashes; and entitlement to increased initial ratings for a right shoulder dislocation, left inguinal hernia, and scar, left inguinal hernia, for further development.

In an April 2006 decision, the Board denied the Veteran's claims, and he appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2008 Memorandum Decision, the Court partially vacated the April 2006 Board decision, and remanded the matters of entitlement to service connection for Lyme disease, a psychiatric disorder, and rashes; and entitlement to increased initial ratings for a right shoulder dislocation.   The Board's decisions to deny reopening a claim for service connection for Bell's palsy and entitlement to increased initial ratings for a left inguinal hernia and scar, were affirmed by the Court and will not be disturbed.

In December 2008, the Board remanded the matters to the RO for further development.

In a December 2010 decision, the Board denied the Veteran's claims for entitlement to service connection for Lyme disease, a psychiatric disorder, and rashes.  The Board remanded the issue of entitlement to an increased initial rating for a right shoulder dislocation for further development.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDING OF FACT

For the entire appeal period the Veteran's right shoulder dislocation has been manifest by pain, tenderness, stiffness, swelling, forward flexion of at least 130 degrees, abduction of at least 90 degrees, external rotation of at least 80 degrees, and internal rotation of at least 70 degrees.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent for a right shoulder dislocation have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.3, 4.7, 4.71a Diagnostic Code 5202 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The Veteran's claim for a higher initial rating for a right shoulder dislocation (right shoulder disability) arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records, pertinent post-service treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Here, VA treatment records and Social Security Administration (SSA) records have been associated with the claims folder.  Additionally, the Veteran has not identified any other outstanding records that have not been requested or obtained.  

The Veteran was provided with VA examinations in February 2002 and March 2009.  The Board notes that the October 2008 Board decision found that the Veteran had asserted his right shoulder had become worse since the February 2002 VA examination.  Additionally, the December 2010 Board decision found that the March 2009 VA examination report failed to quantify the effects of repetitive use on the Veteran's right shoulder as required by the December 2010 remand directives.  The deficiencies in the examinations reports were addressed and resolved by a March 2011 VA examination.  The Board thus finds that, when taken together, the VA examination reports are adequate as the examiners conducted clinical evaluations, interviewed the Veteran, and described the Veteran's right shoulder disability in sufficient detail so that the Board's determination is an informed decision.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned in March 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Veteran's Law Judge (VLJ) explained to the Veteran what evidence was relevant to substantiate his claim for a higher rating and attempted to elicit the relevant testimony and evidence from the Veteran.  As such, the Board finds that the Veteran was not prejudiced in the by any deficiencies in the hearing.  

The Board is also satisfied that there has been substantial compliance with the December 2004, October 2008, and December 2010 Board remand directives, which included obtaining SSA records and affording the Veteran new VA examinations.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2013).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required. Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 
The Veteran's right shoulder dislocation is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5202 for other impairment of the humerus.  Under DC 5202, malunion of the humerus with moderate deformity warrants a 20 percent rating for both the major and minor arm.  Malunion of the humerus with severe deformity warrants a 30 percent rating for the major arm and a 20 percent rating for the minor arm.  Recurrent dislocations of the humerus at the scapulohumeral joint with infrequent episodes and guarding of movement only at the shoulder level warrant a 20 percent rating for both the major and minor arms.  Recurrent dislocations of the humerus at the scapulohumeral joint with frequent episodes and guarding of all arm movements warrants a 30 percent rating for the major arm and a 20 percent rating for the minor arm.  Fibrous union of the humerus warrants a 50 percent rating for the major arm and a 40 percent rating for the minor arm.  Nonunion (false flail joint) of the humerus warrants a 60 percent rating for the major arm and a 50 percent rating for the minor arm.  Loss of head (flail shoulder) of the humerus warrants an 80 percent rating for the major arm and a 70 percent rating for the minor arm.  Id.  

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  Id. at 206. 

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.
Background

At the February 2002 VA examination the Veteran reported that he had multiple right shoulder dislocations in service, and underwent surgery in February 1990.  He reported that since that time he had not had any recurrent dislocations.  The Veteran reported that he still had some aching and soreness and that heavy pushing, pulling, and overhead work was difficult.  The Veteran reported that he could do daily activities.  On physical examination, there was a well healed anterior scar.  He had some soreness and tenderness anteriorly over the shoulder and some mild generalized pain throughout the range of motion.  On range of motion testing forward flexion was to 180 degrees, abduction was to 160 degrees, and internal and external rotation was to 90 degrees with pain throughout and at the extremes.  The examiner noted that the Veteran had excellent strength in his rotator cuff, with no signs of instability.  

At the September 2004 Board hearing the Veteran testified that his shoulder stiffens and swells after repeated use.  He also reported that he is unable to play videogames and is unable to do push-ups without pain.  The Veteran's fiancée also testified that the Veteran has trouble playing with his children because his arm becomes numb and swollen.  

The Veteran was afforded another VA examination in March 2009.  The Veteran reported that he has pain, soreness, tenderness, stiffness, and limited motion in the shoulder.  The Veteran also reported that repetitive use bothered his shoulder.  The examiner noted that the Veteran did no use any assistive devices.  The examiner also noted that the Veteran was disabled because of his shoulder and Lyme disease.  The Veteran reported that he could do normal daily activity but anything at or above the shoulder he could not do.  On range of motion testing forward flexion was to 130 degrees, abduction to 90 degrees, and internal and external rotation to 90 degrees.  The examiner noted that the Veteran had pain throughout the range of motion and repetitive use caused increasing problems.  There were no flare-ups noted and the shoulder was stable with some guarding with abduction and external rotation.  

The Veteran underwent another VA examination in March 2011.  The Veteran reported that he had two in-service right shoulder dislocations that eventually required surgery.  He reported that since the in-service right shoulder surgeries he has had chronic right shoulder pain.  The Veteran reported that the pain was present on a daily basis and increased with extremes in range of motion, including forward flexion, abduction, and internal and external rotation.  The Veteran reported that when he attempts to do any type of exercising involving pushing or overhead motions he has very significant pain.  The Veteran reported that he treats the pain with ibuprofen.  The examiner noted that there was no need or use of assistive devices.  The examiner noted that the Veteran was unemployed and on Social Security for Lyme disease.  The examiner also noted that the Veteran was able to complete activities of daily living.  

On physical examination of the Veteran, the examiner noted that the Veteran had adequate muscle bulk to the lateral aspects of the deltoid to both the right and left shoulders.  The Veteran had diffused tenderness to palpation to the whole anterior aspect of the deltoid when palpated and there was also noted crepitus on palpation with range of motion.  On range of motion testing forward flexion was 0 to 130 degrees, with pain from 90 to 130 degrees.  Shoulder abduction was 0 to 140 degrees, with pain from 90 to 140 degrees.  External rotation was 0 to 80 degrees, with pain at the extreme range of motion of 80 degrees.  Internal rotation was 0 to 70 degrees, with pain at the extremes of range of motion at 70 degrees.  Strength was +4/5 when compared to the opposing left shoulder.  There was no warmth and there was no erythema to the shoulder upon examination.  After repetitive testing the Veteran's range of motion remained the same and he had increased pain in both forward flexion and abduction at the extremes of range of motion.  

Analysis

Based on the above, the Board finds that the Veteran's right shoulder disability has not approximated the criteria for an increased rating under diagnostic code 5202.  The Board notes the Veteran's competent and credible subjective complaints of stiffness, swelling, and pain.  However, the Veteran has not asserted, nor does the evidence of record show, that he suffers from recurrent dislocation of the scapulohumeral joint with frequent episodes and guarding of all arm movements.  Instead the evidence, including the Veteran's statements, show that he has not suffered from right shoulder dislocations since service.  While the March 2009 VA examiner noted that the Veteran had guarding with abduction and external rotation, the Veteran has not been found to have frequent guarding of all arm movements.  Furthermore, the evidence does not show that the Veteran suffers from, or that his symptoms more approximate malunion with marked deformity, fibrous union, nonunion, or loss of head.  

The Board has considered whether the Veteran is entitled to a higher rating due to pain, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  The Board notes that the Veteran testified at the September 2004 hearing that he has pain and swelling with repeated use of his arm.  However, the March 2011 examiner found that after repetitive testing the Veteran's range of motion remained the same and he had increased pain in both forward flexion and abduction at the extremes of range of motion.  While the Veteran has increased pain on repetitive motion, these symptoms do not cause functional limitation that would warrant a higher rating.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  

The Board has also considered whether the Veteran is entitled to a higher rating under other applicable diagnostic codes.  However, the evidence of record does not show the Veteran has ankylosis, or impairment of the clavicle or scapula as required under diagnostic codes 5200 and 5203.  Additionally, the VA examinations show that the Veteran had movement in excess of midway between the side and shoulder and in excess of 25 degrees as evidenced by the Veteran having forward flexion of at least 0 to 130 degrees, abduction from at least 0 to 90 degrees, external rotation of at least 0 to 80 degrees, and internal rotation of at least 0 to 70 degrees.  See 38 C.F.R. §§ 4.71a.  

The Board also acknowledges that the February 2002 examiner noted a well healed anterior scar.  However, the evidence of record does not show that the scar is painful, unstable, or the total area greater than 39 square centimeters (6 square inches).  As such, a separate rating for scars is not warranted.  

Finally, the Board has also considered whether a staged rating is appropriate.  However, as outlined above, the Veteran's symptomatology has not warranted a disability evaluation in excess of 20 percent at any time during the pendency of this claim.  As such, staged ratings are not warranted.

For the foregoing reasons, the Board finds that the claim for a higher rating must be denied for a right shoulder disability.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims for higher initial ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Other Considerations

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected right shoulder disability with the established criteria found in the rating schedule.  As discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which such disabilities are rated and the Board has considered his subjective complaints of stiffness, swelling, and pain.  There are no additional symptoms that are not addressed by the rating schedule.  The Veteran has also not described any exceptional or unusual features of his right shoulder disability.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

Finally, the Court has held that entitlement to a TDIU is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  In this case, the Board finds that a claim for TDIU was not expressly raised by the Veteran or reasonably raised by the record.  The Board notes that the Veteran is currently unemployed and receiving SSA benefits.  However, SSA records show that the Veteran is unemployable due to an affective disorder and Lyme disease.  Furthermore, neither the evidence of record, nor the Veteran has suggested that he is unemployable due to his service-connected right shoulder disability.  As such, the Board finds that further consideration of a TDIU is not warranted.  


ORDER

Entitlement to an initial disability rating in excess of 20 percent for a right shoulder dislocation is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


